                                                            Case 1:18-bk-10098-MB            Doc 865 Filed 05/10/19 Entered 05/10/19 13:26:53              Desc
                                                                                              Main Document     Page 1 of 7


                                                            1   Linda F. Cantor (CA Bar No. 153762)
                                                                PACHULSKI STANG ZIEHL & JONES LLP
                                                            2   10100 Santa Monica Blvd., 13th Floor
                                                            3   Los Angeles, CA 90067
                                                                Telephone: 310/277-6910
                                                            4   Facsimile: 310/201-0760
                                                                E-mail: lcantor@pszjlaw.com
                                                            5
                                                                Proposed Attorneys for David K. Gottlieb, Chapter 7
                                                            6   Trustee
                                                            7
                                                                                              UNITED STATES BANKRUPTCY COURT
                                                            8                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                                                SAN FERNANDO VALLEY DIVISION
                                                            9

                                                           10   In re:                                                    Cases No.: 1:18-BK-10098-MB

                                                           11   PENTHOUSE GLOBAL MEDIA, INC.,                             Chapter 7
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12                                     Debtor.                 Jointly Administered with Cases Nos.:
                                                                                                                          1:18-bk-10099-MB; 1:18-bk-10101-MB;
                                                           13
                                        ATTORNEYS AT LAW




                                                                    Affects All Debtors                                   1:18-bk-10102-MB; 1:18-bk-10103-MB;
                                                                    Affects Penthouse Global Broadcasting, Inc.           1:18-bk-10104-MB; 1:18-bk-10105-MB;
                                                           14       Affects Penthouse Global Licensing, Inc.
                                                                    Affects Penthouse Global Digital, Inc.
                                                                                                                          1:18-bk-10106-MB; 1:18-bk-10107-MB;
                                                           15       Affects Penthouse Global Publishing, Inc.             1:18-bk-10108-MB; 1:18-bk-10109-MB;
                                                                    Affects GMI Online Ventures, Ltd.                     1:18-bk-10110-MB; 1:18-bk-10111-MB;
                                                           16       Affects Penthouse Digital Media Productions, Inc.     1:18-bk-10112-MB; 1:18-bk-10113-MB
                                                                    Affects Tan Door Media, Inc.
                                                           17       Affects Penthouse Images Acquisitions, Ltd.
                                                                    Affects Pure Entertainment Telecommunications, Inc.   NOTICE OF HEARING ON CHAPTER 7
                                                           18       Affects XVHUB Group, Inc.                             TRUSTEE’S APPLICATIONS TO
                                                                    Affects General Media Communications, Inc.            RETAIN PROFESSIONALS
                                                           19       Affects General Media Entertainment, Inc.
                                                                    Affects Danni Ashe, Inc.                              [Local Bankruptcy Rule 9013-1]
                                                           20       Affects Streamray Studios, Inc.

                                                           21                                                             Date:       May 29, 2019
                                                                                                                          Time:       11:00 a.m.
                                                           22                                                             Place:      21041 Burbank Blvd., Suite 342
                                                                                                                                      Courtroom 303
                                                           23                                                                         Woodland Hills, CA 91367
                                                           24                                                             Judge:       Hon. Martin R. Barash
                                                           25

                                                           26            PLEASE TAKE NOTICE that a hearing will be held on May 29, 2019 at 11:00 a.m.
                                                           27   before the Honorable Martin R. Barash, United States Bankruptcy Judge, at the U.S. Bankruptcy
                                                           28

                                                                DOCS_LA:321770.1 32277/002
                                                            Case 1:18-bk-10098-MB               Doc 865 Filed 05/10/19 Entered 05/10/19 13:26:53               Desc
                                                                                                 Main Document     Page 2 of 7


                                                            1   Court located at 21041 Burbank Blvd., Woodland Hills, CA 91367 in Courtroom 303, for the Court

                                                            2   to consider:

                                                            3           (a) the Chapter 7 Trustee’s applications for orders authorizing the employment of:

                                                            4                    (i)         Pachulski Stang Ziehl Jones LLC as general bankruptcy counsel [Docket No.

                                                            5                                858]; (ii) BPE&H as special tax advisors [Docket No. 857]; and (iii) Province,

                                                            6                                Inc. as Financial Advisor [Docket No. 854], each filed and served on April 11,

                                                            7                                2019 (collectively, the “Applications”);

                                                            8           (b) the Omnibus Objection to All Applications to Employ Professionals Filed by the Chapter

                                                            9                7 Trustee on April 11, 2019 [Docket No. 856]; and

                                                           10           (c) the Reply To Omnibus Objection To Certain Applications To Employ Professionals Filed

                                                           11                By The Chapter 7 Trustee On May 8, 2019.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12           PLEASE TAKE FURTHER NOTICE that no hearing will be held upon the Chapter 7

                                                           13   Trustee’s Application to Employ Law Offices of Bradley E. Brook, APC as Special Counsel,
                                        ATTORNEYS AT LAW




                                                           14   Effective as of April 16, 2019, pursuant to Sections 327(a), 328. 330 And 331 of the Bankruptcy

                                                           15   Code [Dkt. No. 839] (the “Brook Application’). For the avoidance of confusion, there was no

                                                           16   objection filed to the Brook Application [See Docket No. 855] and the order lodged with the Court

                                                           17   with respect to the Brook Application may be entered in accordance with Local Bankruptcy Rule

                                                           18   9013-1(o)(3).

                                                           19

                                                           20   Dated: May 10, 2019                         PACHULSKI STANG ZIEHL & JONES LLP

                                                           21

                                                           22                                               By:    /s/ Linda F. Cantor
                                                                                                                   Linda F. Cantor
                                                           23                                                      Proposed Attorneys for David K. Gottlieb,
                                                           24                                                      Chapter 7 Trustee

                                                           25

                                                           26

                                                           27

                                                           28

                                                                DOCS_LA:321770.1 32277/002
                                                            Case 1:18-bk-10098-MB                      Doc 865 Filed 05/10/19 Entered 05/10/19 13:26:53                                               Desc
                                                                                                        Main Document     Page 3 of 7


                                                            1                                         PROOF OF SERVICE OF DOCUMENT
                                                            2
                                                                I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                            3   address is:

                                                            4                     10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

                                                            5   A true and correct copy of the foregoing document entitled NOTICE OF HEARING ON
                                                                CHAPTER 7 TRUSTEE’S APPLICATIONS TO RETAIN PROFESSIONALS will be served
                                                            6   or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
                                                                (b) in the manner stated below:
                                                            7

                                                            8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                                Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
                                                            9   via NEF and hyperlink to the document. On May 10, 2019, I checked the CMp/ECF docket for this
                                                                bankruptcy case or adversary proceeding and determined that the following persons are on the
                                                           10   Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                           11                                                                            Service information continued on attached page
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12   2. SERVED BY UNITED STATES MAIL:
                                                           13   On May 10, 2019, I served the following persons and/or entities at the last known addresses in this
                                        ATTORNEYS AT LAW




                                                                bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
                                                           14   envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
                                                                judge here constitutes a declaration that mailing to the judge will be completed no later than 24
                                                           15   hours after the document is filed.
                                                           16
                                                                                                                                         Service information continued on attached page
                                                           17
                                                                3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                                                           18   TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                                                                F.R.Civ.P. 5 and/or controlling LBR, on May 10, 2019, I served the following persons and/or
                                                           19   entities by personal delivery, overnight mail service, or (for those who consented in writing to such
                                                                service method), by facsimile transmission and/or email as follows. Listing the judge here
                                                           20   constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
                                                                no later than 24 hours after the document is filed.
                                                           21
                                                                Via Federal Express
                                                           22   Honorable Martin R. Barash
                                                                U.S. Bankruptcy Court - Central District of California
                                                           23   21041 Burbank Boulevard, Suite 342/ Courtroom 303
                                                                Woodland Hills, California 91367
                                                           24                                                    Service information continued on attached page
                                                                I declare under penalty of perjury under the laws of the United States that the foregoing is true and
                                                           25
                                                                correct.
                                                           26   May 10, 2019                     Janice G. Washington                  /s/ Janice G. Washington
                                                                       Date                          Printed Name                              Signature
                                                           27

                                                           28               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
                                                            Case 1:18-bk-10098-MB                      Doc 865 Filed 05/10/19 Entered 05/10/19 13:26:53                                               Desc
                                                                                                        Main Document     Page 4 of 7


                                                            1       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                        (NEF):
                                                            2                                               margaux.ross@usdoj.gov
                                                                    Russell Clementson on behalf of U.S.
                                                            3       Trustee United States Trustee (SV)      Michael St James on behalf of Creditor
                                                                    russell.clementson@usdoj.gov            Interested Party
                                                            4                                               ecf@stjames-law.com
                                                                    James A Dumas, Jr on behalf of Creditor
                                                            5       NOA Productions SPRL                    Michael St James on behalf of Interested
                                                                    jdumas@dumas-law.com,                   Party Michael St. James
                                                            6       jdumas@ecf.inforuptcy.com               ecf@stjames-law.com
                                                            7       James A Dumas, Jr on behalf of Creditor                                             Howard Steinberg on behalf of Creditor
                                                                    Penthouse Global Broadcasting, Inc.                                                 Greenberg Traurig, LLP
                                                            8       jdumas@dumas-law.com,                                                               steinbergh@gtlaw.com,
                                                                    jdumas@ecf.inforuptcy.com                                                           pearsallt@gtlaw.com;laik@gtlaw.com
                                                            9
                                                                    Allan B Gelbard on behalf of Other                                                  Cathy Ta on behalf of Interested Party
                                                           10       Professional Allan B. Gelbard                                                       Penthouse Clubs Worldwide, LLC
                                                                    xxxesq@aol.com,                                                                     cathy.ta@bbklaw.com,
                                                           11       Allan@GelbardLaw.com                                                                Arthur.Johnston@bbklaw.com;lisa.spenc
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                                        er@bbklaw.com
                                                           12       David Keith Gottlieb (TR)
                                                                    dkgtrustee@dkgallc.com,                                                             United States Trustee (SV)
                                                           13       dgottlieb@iq7technology.com,rjohnson@
                                        ATTORNEYS AT LAW




                                                                                                                                                        ustpregion16.wh.ecf@usdoj.gov
                                                                    dkgallc.com,akuras@dkgallc.com
                                                           14                                                                                           Michael H Weiss on behalf of Attorney
                                                                    David W. Meadows on behalf of                                                       Weiss & Spees, LLP
                                                           15       Interested Party Courtesy NEF                                                       mw@weissandspees.com,
                                                                    david@davidwmeadowslaw.com                                                          lm@weissandspees.com
                                                           16
                                                                    Krikor J Meshefejian on behalf of                                                   Michael H Weiss on behalf of Debtor
                                                           17       Creditor Interested Party                                                           Danni Ashe, Inc.
                                                                    kjm@lnbrb.com                                                                       mw@weissandspees.com,
                                                           18                                                                                           lm@weissandspees.com
                                                                    Alan I Nahmias on behalf of Interested
                                                           19       Party Courtesy NEF                                                                  Michael H Weiss on behalf of Debtor
                                                                    anahmias@mbnlawyers.com,                                                            GMI Online Ventures, Ltd.
                                                           20       jdale@mbnlawyers.com                                                                mw@weissandspees.com,
                                                                                                                                                        lm@weissandspees.com
                                                           21       Aram Ordubegian on behalf of Creditor
                                                                    LSC Communications US, LLC / Creel                                                  Michael H Weiss on behalf of Debtor
                                                           22       Printing                                                                            General Media Communications, Inc.
                                                                    ordubegian.aram@arentfox.com                                                        mw@weissandspees.com,
                                                           23                                                                                           lm@weissandspees.com
                                                                    Hamid R Rafatjoo on behalf of Creditor
                                                           24       Committee The Official Committee of                                                 Michael H Weiss on behalf of Debtor
                                                                    Unsecured Creditors                                                                 General Media Entertainment, Inc.
                                                           25       hrafatjoo@raineslaw.com,                                                            mw@weissandspees.com,
                                                                    bclark@raineslaw.com;cwilliams@raines                                               lm@weissandspees.com
                                                           26       law.com
                                                                    S Margaux Ross on behalf of U.S.                                                    Michael H Weiss on behalf of Debtor
                                                           27       Trustee United States Trustee (SV)                                                  Penthouse Digital Media Productions,
                                                           28               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
                                                            Case 1:18-bk-10098-MB                      Doc 865 Filed 05/10/19 Entered 05/10/19 13:26:53                                               Desc
                                                                                                        Main Document     Page 5 of 7


                                                            1       Inc.                                                                                Streamray Studios, Inc.
                                                                    mw@weissandspees.com,                                                               mw@weissandspees.com,
                                                            2       lm@weissandspees.com                                                                lm@weissandspees.com

                                                            3       Michael H Weiss on behalf of Debtor                                                 Michael H Weiss on behalf of Debtor Tan
                                                                    Penthouse Global Broadcasting, Inc.                                                 Door Media, Inc.
                                                            4       mw@weissandspees.com,                                                               mw@weissandspees.com,
                                                                    lm@weissandspees.com                                                                lm@weissandspees.com
                                                            5
                                                                    Michael H Weiss on behalf of Debtor                                                 Michael H Weiss on behalf of Debtor
                                                            6       Penthouse Global Digital, Inc.                                                      XVHUB Group, Inc.
                                                                    mw@weissandspees.com,                                                               mw@weissandspees.com,
                                                            7       lm@weissandspees.com                                                                lm@weissandspees.com

                                                            8       Michael H Weiss on behalf of Debtor                                                 Christopher K.S. Wong on behalf of
                                                                    Penthouse Global Licensing, Inc.                                                    Creditor LSC Communications US, LLC
                                                            9       mw@weissandspees.com,                                                               / Creel Printing
                                                                    lm@weissandspees.com                                                                christopher.wong@arentfox.com
                                                           10
                                                                    Michael H Weiss on behalf of Debtor                                                 Beth Ann R Young on behalf of Creditor
                                                           11       Penthouse Global Media, Inc.                                                        Dream Media Corporation
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    mw@weissandspees.com,                                                               bry@lnbyb.com
                                                           12       lm@weissandspees.com
                                                                                                                                                        Beth Ann R Young on behalf of Creditor
                                                           13       Michael H Weiss on behalf of Debtor                                                 Interested Party
                                        ATTORNEYS AT LAW




                                                                    Penthouse Global Publishing, Inc.                                                   bry@lnbyb.com
                                                           14       mw@weissandspees.com,
                                                                    lm@weissandspees.com                                                                Brian L. Davidoff
                                                           15                                                                                           bdavidoff@greenbergglusker.com
                                                                    Michael H Weiss on behalf of Debtor
                                                           16       Penthouse Images Acquisitions, Ltd.
                                                                    mw@weissandspees.com,                                                               Jonathan Hayes
                                                           17       lm@weissandspees.com                                                                jhayes@SRHLawFirm.com

                                                           18       Michael H Weiss on behalf of Debtor                                                 Peter W. Lianides
                                                                    Pure Entertainment Telecommunications,                                              plianides@wcghlaw.com
                                                           19       Inc. fka For Your Ears Only, Ltd.
                                                                    mw@weissandspees.com,                                                               Mark S. Horoupian
                                                           20       lm@weissandspees.com                                                                mhoroupian@sulmeyerlaw.com
                                                                    Michael H Weiss on behalf of Debtor
                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
                                                            Case 1:18-bk-10098-MB                      Doc 865 Filed 05/10/19 Entered 05/10/19 13:26:53                                               Desc
                                                                                                        Main Document     Page 6 of 7


                                                            1                            U.S. Bankruptcy Court - Central District of California
                                                            2                                    In re Penthouse Global Media, Inc.,
                                                                                                        Case No. 18-10098-MB
                                                            3

                                                            4
                                                                2. SERVED BY UNITED STATES
                                                            5      MAIL:

                                                            6       Debtor                                                                        Counsel for Walter
                                                                    Penthouse Global Media, Inc.                                                  Miller Law Group
                                                            7       8944 Mason Ave.                                                               Representative: Walter M. Stella
                                                                    Chatsworth, CA 91311                                                          wms@millerlawgroup.com
                                                            8

                                                            9       Scott Eisner, CPA                                                             Counsel for Penthouse Clubs Worldwide, LLC,
                                                                    BPE&H, An Accountancy Corporation                                             Penthouse Clubs Global Licensing, LLC and
                                                           10       21300 Victory Blvd, #520                                                      Kirkendoll Management, LLC
                                                                    Woodland Hills, CA 91367                                                      Mark A. Mintz
                                                           11                                                                                     mmintz@joneswalker.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12       Law Offices of Bradley E. Brook
                                                                    4321 Motor Ave                                                                Joseph Bain on behalf Penthouse Clubs
                                                           13       Culver City, CA 90232-3448                                                    jBain@joneswalker.com
                                        ATTORNEYS AT LAW




                                                           14       Walter Bowser                                                                 John D. Kirkendoll
                                                                    Director                                                                      Founder/CEO
                                                           15       Province                                                                      Kirkendoll Management, LLC
                                                                    17000 Ventura Blvd, Suite 300                                                 jkirkendoll@kirkmgmt.com
                                                           16
                                                                    Encino, CA 91316
                                                           17                                                                                     Counsel for WGCZ Ltd., S.R.O.
                                                                3. SERVICE VIA ELECTRONIC MAIL                                                    Mark Bryn
                                                           18      IN PDF FORMAT                                                                  mark@markbryn.com
                                                                   Debtor
                                                           19      Robert W. Campbell                                                             Paul M. Brent, Esq.
                                                                   Penthouse Global Media, Inc.                                                   Steinberg, Nutter & Brent
                                                           20
                                                                   rcampbell@penthouse.com                                                        snb300@aol.com
                                                           21
                                                                    Request for Special Notice or                                                 Counsel for LSC Communications, US, LL
                                                           22       Pecuniary Interest                                                            Aram Ordubegian (SBN 185142)
                                                                    Rollin' Dice Productions                                                      aram.ordubegian@arentfox.com
                                                           23                                                                                     Robert M. Hirsh
                                                                    842 Wilcox Ave #1
                                                                    Los Angeles Ca 90038-3654                                                     (pro hac vice application to be submitted)
                                                           24
                                                                                                                                                  ARENT FOX LLP
                                                           25                                                                                     robert.hirsh@arentfox.com

                                                           26

                                                           27
                                                                            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                           28
                                                                June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
                                                                DOCS_LA:321770.1 32277/002
                                                            Case 1:18-bk-10098-MB                      Doc 865 Filed 05/10/19 Entered 05/10/19 13:26:53                                               Desc
                                                                                                        Main Document     Page 7 of 7


                                                            1   Counsel for Jerrick Media Jerrick Media                                           bbortnick@rascoklock.com
                                                                Holdings, Inc. And Jerrick Ventures LLC
                                                            2   Theodore B. Stolman                                                               Counsel for Alpha Cygni, Inc
                                                            3   ted.stolman@ffslaw.com                                                            Rochelle@rjslawconsult.com
                                                                Blaine Bortnick
                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12

                                                           13
                                        ATTORNEYS AT LAW




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27
                                                                            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                           28
                                                                June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
                                                                DOCS_LA:321770.1 32277/002
